Kupferman, J. (dissenting in part).
I would go further and grant to the father temporary custody of the two children in question pending the hearing directed by the court. There is no question raised as to the father’s competence. He has remarried and has already been awarded temporary custody of the oldest child who sought him out away from her mother. There is no opposing affidavit from the mother on this application (except for her attorney’s affidavit asking for a hearing), and it appears that she simply flouts the court’s direction for visitation. The "expeditious hearing” directed by this court may well be illusory in view of the lack of court resources to cope with snowballing matrimonial actions. (See Recent Developments in Family Law, Foster & Freed, NYLJ, Oct 31, 1975, p 1, col 1.) The onus pending a hearing should be on the mother in this matter. Settle order on notice.